DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawes et al(USPat 9,172,553) in view of Wilson(5,400,246) and Kim et al(USPGPUB 2010/0070618).
  -- In considering claim 1, the claimed subject matter that is met by Dawes et al(Dawes) includes:
	1) receiving, by a computing device and from a gateway device, a unique identifier is met by touchscreen(1002), receiving data from the gateway, DHCP addresses for devices available for configuration into a new secured Wifi network setting(see: Dawes, column 24, lines 7-18), which therein are identified to the user at the touchscreen, as being available for inclusion into the integrated security system.  The user then, 
	2) determining, based on the unique identifier, configuration information, wherein the configuration information is associated with a premises device is met by the gateway creating or generating a dynamic network security configuration, based on unique ID and private key in the gateway(see: Dawes, column 24 lines 33-48);
	- Dawes does not teach:
	1) sending, by the computing device and to the gateway device, the configuration information;
	2) the unique identifier being associated with stored configuration data.
	Although Dawes does not specifically disclose the computing device sending the configuration information to the gateway, Dawes does teach that the user selects devices via touchscreen or other client interface, to the gateway, and the gateway providing data as appropriate to the devices. Once selected, the devices are configured with the appropriate settings and ID.  The user then switches the gateway to an operational mode, and the gateway instructs and manages the devices in the network(see: column 24 
	Use of computing devices which send configuration information to gateway devices is well known.  In related art, Wilson teaches a peripheral device monitoring system, in which a computer(12) sends configuration to gateway devices(X- 10 modules), which thereby cause the control of monitored devices in the system, based off of the configuration information(see: Wilson, column 13, lines 1-43).
	Since the use of computing devices which send configuration information to gateway devices is well known, as taught by Wilson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer(12) including control panel(80) and Master control program, which causes configuration information to be sent to X-10 modules, as taught by Wilson, into the system of Dawes, since this would have provided an efficient means of configuring a system at a premises in any manner as deemed beneficial to user of the system.
	Furthermore, with regards to the unique identifier and configuration data, use of configuration information and unique identifiers for a sensor network is well known.  In related art, Kim et al(Kim) teaches a sensor 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information comprising a firmware update is met by the firmware remote firmware download module(306), which allows seamless and secure updates to the gateway firmware through iControl Maintenance(see: Dawes, column 12, lines 65 et seq; column 13 lines 1-8).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the configuration information comprises an indication of an account associated with the premises device is met by the IP devices which are to be included within a private network environment at a premises, and wherein the device including information pertaining to a user account TS(see: Dawes, column 23 lines 44 et seq; column 24 lines 1-6).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information is configured to enable the gateway device to communicate with one or more devices associated with the account is met by the gateway initiating the install mode, by providing DHCP addresses for IP devices. And once the devices have acquired a new DHCP address from the gateway, those devices then being available for configuration into a new secured Wifi network setting. This allows the gateway to form sub networks of IP devices, which enables the gateway to manage and control the various devices within the network of devices(see: Dawes, column 24 lines 7-32).
  -- Claims 5 and 6 recite subject matter that is met as discussed in claim 1 above, as well as:
1) the configuration information comprising an indication that a zone of a premises is associated with the premises device, and the premises device operation being associated with the zone are met by the system having an installer that programs a specific name of a sensor, and it’s zone into the programmed information, and associating the sensors to the user account(see: Dawes, column 27 lines 10-20).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the configuration information being configured to cause the gateway device to cause the premises device to perform an operation is met by the touchscreen, which provides a user interface and logic for the end user to manager their security system or gain access to networked information, such that the core application accesses remote service API’s of the security system, which allow control of functionality(see: Dawes, column 25 lines 7-53). 
  -- In considering claim 8, the claimed subject matter that is met by Dawes includes:
	1) the gateway device configured to send a unique identifier is met by the user of the system, activating gateway device(s), and placing it 
	2) the computing device configured to:
		i) receive the unique identifier; determine, based on the unique identifier, configuration information, wherein the configuration information is associated with a premises device; and send to the gateway device, the configuration information is met by the touchscreen(1002), which manages or controls the subnetworks of premises devices(255,256,105)(see: column 23, lines 34-41), and wherein the user is able to select premises devices by their unique ID’s as provided by the gateway device, send to the gateway device, configuration settings as appropriate for each selected device(see: column 24, lines 19-32).
	- Dawes does not teach: 
	1) sending, by the computing device and to the gateway device, the configuration information;
	2) the unique identifier being associated with stored configuration data.
	Although Dawes does not specifically disclose the computing device sending the configuration information to the gateway, Dawes does teach that the user selects devices via touchscreen or other client interface, to the gateway, and the gateway providing data as appropriate to the devices. Once selected, the devices are configured with the appropriate settings and ID. The user then switches the gateway to an operational mode, and the gateway instructs and manages the devices in the network(see: column 24 lines 7-41).  This would imply that some form of configuration information is sent to the devices by a control means.
	Use of computing devices which send configuration information to gateway devices is well known. In related art, Wilson teaches a peripheral device monitoring system, in which a computer(12) sends configuration to gateway devices(X-10 modules), which thereby cause the control of monitored devices in the system, based off of the configuration information(see: Wilson, column 13, lines 1-43).
	Since the use of computing devices which send configuration information to gateway devices is well known, as taught by Wilson, it would have been obvious to one of ordinary skill in the art, before the effective 
	With regards to the unique identifier and configuration data, use of configuration information and unique identifiers for a sensor network is well known. In related art, Kim et al(Kim) teaches a sensor network system and method for configuring the same, wherein unique identification for sensors nodes includes configuration information and network identification information included in memory device (see: sec[0014; 0072- 0073]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the memory device for storing sensor network configuration information, including sensor network identification of Kim, into the system of Dawes, since this would have provided an efficient means of keeping track and identifying the various devices within the system, and therefore allowing each of the devices to be aware of the configuration within the network. 
-- Claim 9 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the premises device comprises at least one of a sensor device, a temperature control device, a lighting control device, or a household appliance device is met by the premises including a security system, which comprises sensors that maybe controlled(see: Dawes, column 25, lines 38- 53). 
  -- Claim 10 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration information comprises user settings is met by the touchscreen accessing remote service APIs(1212) which provide security system functionality, and allow a user to arm/disarm panel, sensor state, get/set panel configuration parameters, or initiate/get alarm events(see: Dawes, column 25, lines 38-53). 
  -- Claim 11 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the configuration being configured to cause the gateway device to discover one or more devices associated with the account is met by the user activating the gateway to initiate install mode, which causes the gateway to discover devices that have been identified as 
  -- Claim 12 recites subject matter that is met as discussed in claim 8 above, as well as: 
	1) the unique identifier comprises at least one of a serial number, a return merchandise authorization (RMA) code, or authentication data is met by the devices being configured with secured wifi settings, including SSID, and WPA/WPA-2 keys, which constitute the claimed authentication data(see: Dawes, column 24, lines 25-28). 
  -- Claim 13 recites subject matter that is met as discussed in claim 8 above, as well as: 
	1) the configuration information is configured to enable the gateway device to communicate with one or more devices associated with the account is met by the gateway device managing and controlling sub-networks that include network or premise 
  -- Claim 14 recites subject matter that is met as discussed in claim 8 above, as well as: 
	1) the configuration information comprising data stored by another gateway device is met by the web server, application server, and remote database, providing a persistent store for information related to the system, which allows configuration of devices, based on information stored on these servers/database(see: Dawes, column 4, lines 11-21), which constitute gateway devices by based on their function of storing data and configuring devices within the system to be managed and controlled. 
  -- Claim 15 recites claimed subject matter that is met by Dawes in view of Wilson and Kim, as already discussed in claim 8 above, as well as: 
	1) one or more processors is met by the touchscreen, including configurable software user interfaces, and including CPU(see: Dawes, column 15 lines 60); 
2) memory storing instructions that, when executed by the one or more processors, cause the computing device to:
		i) receive, from a gateway device, a unique identifier; determine, based on the unique identifier, configuration information, wherein the configuration information is associated with a premises device; and, send, to the gateway device, the configuration information is met by the memory including flash widgets, HTML-based widgets, or other downloadable code modules, that allow the touchscreen to be updated and modified while in use, which allows the touchscreen to function in a manner as discussed in claim 8 above(see: Dawes, column 15, lines 55-61; column 16, lines 4-21).
  -- Claim 16 recites subject matter that is met as discussed in claim 15 above, as well as:
	1) the configuration information comprises a firmware update is met by the firmware remote firmware download module(306), which allows seamless and secure updates to the gateway firmware through iControl Maintenance(see: Dawes, column 12, lines 65 et seq; column 13 lines 1-8).
  -- Claim 17 recites subject matter that is met as discussed in claim 15 above, as well as:
1) the configuration information comprising an indication of an account associated with the premises device is met by the gateway device managing and controlling sub-networks that include network or premise devices(255,156,1057), wherein the subnetworks are associated with private network environments, which are associated with one or more private SSID password, gateway identifier, security panel identifier, user accounts, and central monitoring station account identification(see: Dawes, column 23 lines 65 et seq; column 24 lines 1-6).
  -- Claim 18 recites subject matter that is met as discussed in claim 15 above, as well as:
	1) the configuration information is configured to enable the gateway device to communicate with the premises device is met by the gateway initiating the install mode, by providing 1106 DHCP addresses for IP devices.  And once the devices have acquired a new DHCP address from the gateway, those devices then being available for configuration into a new secured Wi-fi network setting. This allows the gateway to form sub networks of IP devices, which enables the gateway to manage and control the various devices within the network of devices(see: Dawes, column 24 lines 7- 32).
-- Claim 19 recites subject matter that is met as discussed in claim 15 above, as well as:
	1) the configuration information comprises an indication that a zone of a premises is associated with at the premises device is met by the system having an installer that programs a specific name of a sensor, and it’s zone, into the programmed information, and associating the sensors to the associated account(see: Dawes, column 27 lines 10-20).
  -- Claim 20 recites subject matter that is met as discussed in claim 19 above, as well as:
	1) the gateway device being located at a premises and the computing device is located external to the premises is met by the gateway being located at the premises of a home network environment(see: Dawes, column 4, lines 11-19), and the user access device including control interface that allows access from anywhere in the world, through web browser, mobile phone, or content enabled touchscreens(see: Dawes, column 4 lines 22-40).
  -- Claim 21 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the gateway device being located at a premises and the computing device is located external to the premises is met by the gateway being located at the premises of a home network environment(see: Dawes, column 4, lines 11-19), and the user access device including control interface that allows access from anywhere in the world, through web browser, mobile phone, or content enabled touchscreens(see: Dawes, column 4 lines 22-40).
  -- Claim 22 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the previously stored configuration data facilitates configuration of the gateway device in the event the gateway device is replaced or newly installed would have been met, since the detachable memory of Kim would have included stored configuration and identification information that would have readily stored information pertaining to the network, such that replacement and new installation of the gateway device would not have affected stored information on the individual memory devices.
REMARKS:
Response to Arguments

Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “In order for a combination of references to render a claim obvious, the cited combination must teach or suggest each and every feature of the claim……….Wilson does not cure the deficiencies of Kim……….See Wilson, 13: 1-43 and 12:68- 13:3.”
	Applicant contends that Wilson and Kim do not teach the claimed subject matter, in particular, the claimed stored configuration data and including a sensor network identification.  Applicant contends that Kim merely refers to a identifier that is associated with one or more devices of the network, but that the identifier does not refer to any stored configuration data.  Kim clearly teaches that sensor network configuration information includes a server information list on servers connectable to sensor node(see: sec[00010]).  As well, Kim teaches that sensor network configuration information includes a sensor node information list, and wherein the sensor not information list includes information of the sensor nod configuring the sensor network(see: sec[0011]).  This clearly teaches the claimed unique identifier associated with stored configuration data, because the list and configuration information is stored in the system of Kim.  In view of this, the applicant’s argument is not deemed persuasive.
	2) “Because at least these features are missing from Dawes, Wilson, and Kim, claim 1 is patentable……….and therefore, they too are patentable at least for the reasons articulated for claims 1, 8, and 12, as well as for the additional features they recite.”
	Since applicant’s argument 1 above is not deemed persuasive, the arguments with regards to all other similar, and dependent claims, as well, are not deemed persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687